Case: 20-50464      Document: 00515850641         Page: 1    Date Filed: 05/05/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                   No. 20-50464                           May 5, 2021
                                                                        Lyle W. Cayce
                                                                             Clerk
   Joaquin Alvarez,

                                                            Plaintiff—Appellant,

                                       versus

   Chimdi A. Akwitti,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:19-CV-623


   Before Smith, Stewart, and Ho, Circuit Judges.
   James C. Ho, Circuit Judge:
          While “[t]he Constitution ‘does not mandate comfortable prisons,’”
   Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Rhodes v. Chapman, 452
   U.S. 337, 349 (1981)), it does prohibit “cruel and unusual punishments,”
   U.S. Const. amend. VIII. And while we do not hold prison wardens
   strictly liable for all harm that occurs to inmates during their incarceration,
   the Supreme Court has made clear that “[h]aving incarcerated persons with
   demonstrated proclivities for antisocial criminal, and often violent,
   conduct”—and “having stripped them of virtually every means of self-
   protection and foreclosed their access to outside aid”—“the government
Case: 20-50464      Document: 00515850641           Page: 2     Date Filed: 05/05/2021




                                     No. 20-50464


   and its officials are not free to let the state of nature take its course.” Id. at
   833 (cleaned up). “Being violently assaulted in prison is simply not ‘part of
   the penalty that criminal offenders pay for their offenses against society.’”
   Id. at 834 (quoting Rhodes, 452 U.S. at 347).
          Joaquin Alvarez, a Texas state prisoner, filed a handwritten, pro se
   complaint alleging that he begged to be protected from “a sexually violent
   predator inmate”—but that in response, prison guards required him to
   identify that inmate publicly, and Chimdi Akwitti, an assistant prison
   warden, called him a “snitch” and refused to grant a transfer for that reason.
   That same inmate later attacked Alvarez for being a snitch.
          The district court dismissed Alvarez’s suit sua sponte, before Akwitti
   filed a response. In doing so, the court did not address Alvarez’s allegations
   that Akwitti deliberately left a known “snitch” (one outed by his own guards)
   in harm’s way. We vacate and remand so that the district court can consider
   the merits of Alvarez’s allegations in the first instance, as well as any response
   from the assistant prison warden.
                                           I.
          Alvarez filed a 42 U.S.C. § 1983 suit against Akwitti, an assistant
   warden at the Hughes Unit in Gatesville, Texas.             In his handwritten
   complaint, Alvarez alleged that he had received threats from “a sexually
   violent predator inmate” on his cell block. Because of those threats, Alvarez
   requested a transfer to another cell block, or even to another prison (despite
   the fact that, as he later explains, another prison would put him further away
   from his family).
          In response, a committee chaired by Akwitti held a hearing. After
   considering the evidence presented by Alvarez, the committee denied his
   transfer requests.




                                           2
Case: 20-50464      Document: 00515850641          Page: 3   Date Filed: 05/05/2021




                                    No. 20-50464


          About a month later, Alvarez was attacked by the same inmate who
   had previously threatened him.
          Alvarez filed this suit, alleging that Akwitti violated the Eighth
   Amendment by deliberately failing to protect him. He sought a preliminary
   injunction and damages.
          The district court ordered Alvarez to file a more definite statement
   and included a questionnaire. In response, Alvarez provided additional
   details about his allegations.
          To begin with, Alvarez alleged that, due to security lapses, the inmate
   who was threatening him was able to access his cell in the middle of the night
   without supervision.      Alvarez further contends that he provided the
   committee with the names of witnesses who could verify this allegation. He
   also alleged that he provided the committee with threatening letters “in the
   handwriting of the alleged . . . predator.”
          Alvarez further alleged that, when he first reported the inmate to
   prison guards, they required him to identify the inmate “in view of several
   dozen inmates.” According to Alvarez, this “gained [him] . . . a reputation
   as a ‘snitch’ . . . at the Hughes facility,” and “create[d] an obvious danger
   from prison gangs.”
          The complaint does not specifically allege that Alvarez ever actually
   communicated this danger to Akwitti, either before or during the hearing.
   But it does say that Akwitti called him a “snitch” during the hearing,
   suggesting that Akwitti may have known about the previous developments
   due to his role as assistant warden. Specifically, according to Alvarez,
   Akwitti told Alvarez during his hearing that he was “nothing but a ‘snitch’”
   who was “attempting to manipulate the committee,” and denied his request




                                          3
Case: 20-50464         Document: 00515850641                Page: 4        Date Filed: 05/05/2021




                                           No. 20-50464


   for transfer. Accordingly, Alvarez faults Akwitti for sending him back to the
   same cell block where he was known as a “snitch.” 1
           Finally, Alvarez alleged that, during the assault, the attacker told
   Alvarez that he “never should have reported him.”
           The district court dismissed Alvarez’s suit under 28 U.S.C.
   § 1915(e)(2)(B)(ii), which allows district courts to dismiss an in forma
   pauperis complaint sua sponte if the complaint fails to state a claim on which
   relief may be granted. Alvarez timely appealed. We review such dismissals
   de novo, using the same standard applicable to dismissals under Federal Rule
   of Civil Procedure 12(b)(6). See Praylor v. Tex. Dep’t of Crim. Just., 430 F.3d
   1208, 1209 (5th Cir. 2005). We construe in forma pauperis complaints
   liberally. See Macias v. Raul A. (Unknown), Badge No. 153, 23 F.3d 94, 97 (5th
   Cir. 1994).
                                                 II.
           Regarding Alvarez’s claim against Akwitti in his official capacity, the
   district court correctly dismissed Alvarez’s claim for money damages as
   barred by the Eleventh Amendment. See Oliver v. Scott, 276 F.3d 736, 742
   (5th Cir. 2002) (“[T]he Eleventh Amendment bars recovering § 1983 money
   damages from [Texas Department of Criminal Justice] officers in their



           1
             In addition, on appeal, Alvarez notes that, in his first prisoner grievance, he
   alleged that Akwitti said: “We don’t protect snitches in Hughes Unit.” The district
   court’s failure to consider the entirety of Alvarez’s allegations is a sufficient reason for us
   to remand, so these additional allegations play no role in our decision today. But on
   remand, the district court may wish to consider granting Alvarez leave to amend in light of
   the additional facts he develops in his pro se brief on appeal. See, e.g., Peña v. United States,
   157 F.3d 984, 987 n.3 (5th Cir. 1998) (“Because [Rule 12(b)(6)] dismissals [of pro se
   complaints] are disfavored, a court should grant a pro se party every reasonable opportunity
   to amend.”) (citing Haines v. Kerner, 404 U.S. 519, 520–21 (1972), and Bazrowx v. Scott,
   136 F.3d 1053, 1054 (5th Cir. 1998)).




                                                  4
Case: 20-50464      Document: 00515850641          Page: 5    Date Filed: 05/05/2021




                                    No. 20-50464


   official capacity”) (citing Aguilar v. Tex. Dep’t of Crim. Just., 160 F.3d 1052,
   1054 (5th Cir. 1998)).
          However, we remand Alvarez’s claim against Akwitti in his personal
   capacity. As Alvarez points out on appeal, the district court did not consider
   whether Alvarez had stated a valid Eighth Amendment claim by alleging that
   Akwitti deliberately exposed him to an excessive risk of harm by refusing his
   transfer request, despite the fact that Alvarez was known by other inmates as
   a “snitch” due to the behavior of the prison guards and that Akwitti, just
   three days later, presided over a hearing concerning these events.
          “[A] prison official’s ‘deliberate indifference’ to a substantial risk of
   serious harm to an inmate violates the Eighth Amendment.” Farmer, 511
   U.S. at 828. An inmate establishes an Eighth Amendment violation by
   showing that he was “incarcerated under conditions posing a substantial risk
   of serious harm” and that prison officials were “deliberately indifferent” to
   his safety. Id. at 834. “To establish deliberate indifference, the prisoner must
   show that the defendants (1) were aware of facts from which an inference of
   an excessive risk to the prisoner’s health or safety could be drawn and (2) that
   they actually drew an inference that such potential for harm existed.” Rogers
   v. Boatright, 709 F.3d 403, 407–08 (5th Cir. 2013).
          “It is well established that prison officials have a constitutional duty
   to protect prisoners from violence at the hands of their fellow inmates.”
   Longoria v. Texas, 473 F.3d 586, 592 (5th Cir. 2006) (citing Farmer, 511 U.S.
   at 832–33). In Adames v. Perez, 331 F.3d 508 (5th Cir. 2003), for example, an
   inmate argued that a prison official violated the Eighth Amendment by
   deliberately failing to protect him from his former gang after he provided
   information about that gang to the prison.        Id. at 514–15.     The court
   recognized that “an individual who divulges secret information about his
   gang might be a target of violence by fellow gang members.” Id. at 514. It




                                          5
Case: 20-50464       Document: 00515850641           Page: 6   Date Filed: 05/05/2021




                                      No. 20-50464


   ultimately held that the inmate failed to state a valid Eighth Amendment
   claim—but only because he could not show that the prison official actually
   knew that the gang was aware of the inmate’s informant activities and was
   therefore in danger. Id. at 514. See also Longoria, 473 F.3d at 594 (similar).
          Here, although the complaint did not specifically allege what Akwitti
   knew, it does allege that Akwitti called Alvarez a “snitch” and denied him a
   transfer for that reason.      But the district court never addressed these
   allegations. Alvarez is entitled to have his allegations addressed by the
   district court in the first instance.
                                           ***
          We vacate the judgment of the district court dismissing Alvarez’s suit
   and remand so that the court may fully consider Alvarez’s allegations in the
   first instance, along with any response from Akwitti.




                                            6